Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10-16-2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10699004 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments
The amended claims 1 – 8, 11 – 20 and 23 were considered under 35 USC 112, 101 abstract idea and double patenting and 103 for patentability over closest and analogous prior arts Main et al (US Pub. #: 10469472), hereafter Main and Huang et al (US Pub. #: 20180359799), hereafter Huang have been fully considered and are persuasive. Claims 9, 10, 21 and 22 are cancelled.

Allowable Subject Matter
1.	Amended claims 1 – 8, 11 – 20 and 23 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure 
1. (Currently Amended) A method for providing a unified file system on a virtually air-gapped endpoint that has at least a first virtual machine and a second virtual machine, the first virtual machine instantiating a first security zone and the second virtual machine instantiating a second security zone, comprising:
name mirroring folders and files within common folders across the first and second security zones by placing stub files and folders within the common folders of the second security zone that are linked to corresponding, respective files and folders within the common folders of the first security zone;
monitoring the first and second security zones instantiated on the virtually air-gapped endpoint to intercept at least one file system operation to access files on the first security zone;
determining if the detected file system operation triggers a display of a file system dialog window of the second security zone; and
when the file system dialog window of the second security zone is determined to be triggered,
preventing 
displaying the file system dialog window of the second security zone in the second security zone so as to display at least one of the name mirrored folders and files of the first security zone.

3. (Previously Presented) The method of claim 2, wherein the UX policy defines UX functions including file system operations allowed to be performed by a user of the virtually air-gapped endpoint in a corresponding security zone.
4. (Previously Presented) The method of claim 1, wherein each of the file system operation causes displaying windows of applications executed in the first and second security zones on a same computer display of the virtually air-gapped endpoint.
5. (Original) The method of claim 1, wherein the first security zone is a personal security zone and the second security zone is a corporate security zone.
6. (Previously Presented) The method of claim 1, wherein the at least one file system operation includes at least any one of: save, save-as, and open.
7. (Original) The method of claim 1, further comprising:
renaming at least frequently accessed folders on at least one of: the first security zone and the second security zone.
8. (Original) The method of claim 7, wherein displaying the file system dialog window in the second security zone, further comprises:
rendering a graphical user interface (GUI) window with the renamed frequently accessed folders in the second security zone.
9. (Canceled) 
10. (Canceled) 

12. (Currently Amended) A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process for performing user experience (UX) functions on a virtually air-gapped endpoint that has at least a first virtual machine and a second virtual machine, the first virtual machine instantiating a first security zone and the second virtual machine instantiating a second security zone, the process comprising:
name mirroring folders and files within common folders across the first and second security zones by placing stub files and folders within the common folders of the second security zone that are linked to corresponding, respective files and folders within the common folders of the first security zone;
monitoring the first and second security zones instantiated on the virtually air-gapped endpoint to intercept at least one file system operation to access files on the first security zone;
determining if the detected file system operation triggers a display of a file system dialog window of the second security zone; and
when the file system dialog window of the second security zone is determined to be triggered,
preventing 
displaying the file system dialog window of the second security zone in the second security zone so as to display at least one of the name mirrored folders and files of the first security zone.

a network card interface;
a processing circuitry; and
a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to become a virtually air-gapped endpoint that has at least a first virtual machine and a second virtual machine, the first virtual machine instantiating a first security zone and the second virtual machine instantiating a second security zone, the instructions further configuring the processing circuitry to:
name mirror folders and files within common folders across the first and second security zones by placing stub files and folders within the common folders of the second security zone that are linked to corresponding, respective files and folders within the common folders of the first security zone;
monitor the first and second security zones instantiated on the virtually air-gapped endpoint to intercept at least one file system operation to access files on the first security zone;
determine if the detected file system operation triggers a display of a file system dialog window of the second security zone; and
when the file system dialog window of the second security zone is determined to be triggered,
prevent 
so as to display at least one of the name mirrored folders and files of the first security zone.
14. (Currently Amended) The air-gapped computing system of claim 13, wherein the determination if the detected file system operation triggers the display of the file system dialog window of the 
15. (Previously Presented) The air-gapped computing system of claim 13, wherein the UX policy defines UX functions including file system operations allowed to be performed by a user of the virtually air-gapped endpoint in a corresponding security zone.
16. (Previously Presented) The air-gapped computing system of claim 13, wherein each of the file system operation causes displaying windows of applications executed in the first and second security zones on a same computer display of the virtually air-gapped endpoint.
17. (Original) The air-gapped computing system of claim 13, wherein the first security zone is a personal security zone and the second security zone is a corporate security zone.
18. (Previously Presented) The air-gapped computing system of claim 13, wherein the at least one file system operation includes at least any one of: save, save-as, and open.
19. (Original) The air-gapped computing system of claim 13, wherein the system is further configured to:
rename at least frequently accessed folders on at least one of: the first security zone and the second security zone.
20. (Original) The air-gapped computing system of claim 19, wherein the system is further configured to:

21. (Canceled)
22. (Canceled)
23. (Previously Presented) The air-gapped computing system of claim 20, wherein the virtually air-gapped endpoint includes a hypervisor, wherein the hypervisor includes an abstraction layer, at least one native hypervisor, an optimization module, and a security module. 
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to the independent claim 1, the prior art of reference Main teaches Col. 16 lines 37-39, Fig. 2: the Domain Manager Service manages network connections and in-bound events that may require notifications or intents to multiple domains. Lines 11-15: The system may include a Domain Manager Service for managing cross-domain communications, such as for cutting and pasting data, launching phone calls, notifications, data sharing, transferring data and application installation, among other functions; Col. 21 lines 44-57: A first process associated with a first domain generates an event message (e.g. a message received notification (wherein the message may be an email), a cut-and-paste action, a file copy). The first process generating the event sends a message regarding the event and is received by the Domain Manager Service. A second process operating in a second domain may be a listening process. The Domain Message Service checks if listening processes in other domains, such as second process in second domain, are configured to respond to the received event message; Col. 9 lines 5-8: a package manager for each domain, selectively allowing or blocking installation or execution of the applications 

Further, a second prior art of record Huang teaches: [0012] each of the plurality of zones 104-1, 104-2, 104-3 can be separated by air gaps 108-1, 108-2. For example, zone 104-1 and zone 104-2 can be separated by air gap 108-1. Separating each of the plurality of zones 104-1, 104-2, 104-3 by air gaps 108-1, 108-2 can prevent communication between each of the plurality of controllers 106-1, 106-2, 106-3.

None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: keeping a set of mirror images of the files and folders as stubs in a second security zone same as the first security zone. When a request to access a file system is said to trigger an initiation of a window in the second security zone according to the user’s user interface policy, the air-gapped system prevents trigger of the window in the first zone and displays the same in the second zone which displays one of the mirrored file systems in the first security zone.

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record.  The same reasoning applies to independent claims 11 and 14 mutatis mutandis. Claims 9, 10, 21 and 22 are cancelled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T. Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BADRINARAYANAN /Examiner, Art Unit 2438.